*680The appellant’s contentions with regard to the denial of his motion to stay the sale of the subject premises are without merit.
It is the obligation of the appellant to assemble a proper record on appeal (see Wen Zong Yu v Hua Fan, 65 AD3d 1335 [2009]; Matter of Arcarian Sys. Ltd., 38 AD3d 649 [2007]). In this regard, the “record . . . must contain all of the relevant papers that were before the Supreme Court” (Wen Zong Yu v Hua Fan, 65 AD3d at 1335; see CPLR 5526; 22 NYCRR 670.10-b [b]). Here, in addition to moving to stay the pending foreclosure sale, the appellant separately moved to vacate the judgment of foreclosure and sale dated July 30, 2007. However, the appellant did not include any papers relative to his motion to vacate. Inasmuch as the record is inadequate to review the denial by the Supreme Court of the motion to vacate, we dismiss the appeal from that part of the order (see Wen Zong Yu v Hua Fan, 65 AD3d at 1335; Matter of Arcarian Sys. Ltd., 38 AD3d at 649). Santucci, J.P., Balkin, Eng and Chambers, JJ, concur.